Affirmed as modified; Opinion Filed September 21, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01483-CR

                        JASON DEWAYNE CAMPBELL, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-54703-S

                             MEMORANDUM OPINION
                       Before Justices Stoddart, Whitehill, and Boatright
                                  Opinion by Justice Stoddart
       Appellant Jason Dewayne Campbell waived a jury and pleaded not guilty to the offense of

indecency with a child. After finding appellant guilty, the trial court assessed punishment at six

years imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets requirements of

Anders). Counsel delivered a copy of the brief to appellant. See Kelly v. State, 436 S.W.3d 313,

319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief

filed by counsel).
          Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeal.

          Although not an arguable issue, we note the judgment incorrectly recites appellant pleaded

guilty to the offense and that there were plea bargain terms. The record, however, shows appellant

pleaded not guilty and there was no plea bargain agreement in this case. Accordingly, on our own

motion, we modify the section of the trial court’s judgment entitled “plea to offense” to show “not

guilty” and the section entitled “terms of plea bargain” to show “none.” TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals have authority

to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas 2009, no pet.)

(same).

          As modified, we affirm the trial court’s judgment.




                                                       /Craig Stoddart/
                                                       CRAIG STODDART
                                                       JUSTICE
Do Not Publish
TEX. R. APP. P. 47
171483F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JASON DEWAYNE CAMPBELL,                             On Appeal from the 282nd Judicial District
 Appellant                                           Court, Dallas County, Texas
                                                     Trial Court Cause No. F17-54703-S.
 No. 05-17-01483-CR         V.                       Opinion delivered by Justice Stoddart.
                                                     Justices Whitehill and Boatright
 THE STATE OF TEXAS, Appellee                        participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Plea to Offense” is modified to show “Not Guilty.”

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 21st day of September, 2018.




                                              –3–